Citation Nr: 1131840	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1982 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on brokerage for the RO in Winston-Salem, North Carolina.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claim.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the following reasons, the Board finds that a VA examination is necessary to decide the claim.

The appellant contends that he has had symptoms of sleep apnea since service.  A September 2007 VA treatment record reflects that the appellant has obstructive sleep apnea.  At the May 2011 Travel Board hearing, the appellant stated that he had difficulty sleeping and was tired during the day in service.  (See May 2011 Travel Board Hearing (Tr.) at p. 4).  He stated that his wife told him that he snored.  (Tr. at p. 5).  The appellant stated that he asked for a sleep study in service, but was told that he would probably be out of the Army before he could get a study.  (Tr. at p.3).  He stated that he requested a sleep study in May 2006.  (Id.).  The appellant reported that since going on a continuous positive airway pressure (CPAP) machine, he has been more rested.  (Tr. at p. 7-8).  The appellant also indicated that he talked to a physician's assistant about his problems sleeping while in service.  (Tr. at p. 4).  He noted that since he worked in the medical field in service, it was easy for him to talk to the physician's assistant and doctor.  (Tr. at p. 6).  The appellant's service treatment records do not reflect that he reported symptoms of sleep problems in service.  However, lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant is competent to report sleeping problems in service.  In a September 2007 letter, D.L.M., M.D., opined that after a complete and thorough review of the appellant's medical record, it was her opinion that the appellant's sleep apnea is more likely than not a direct result of his military service.  The evidence reflects that the appellant has been diagnosed with sleep apnea, and that the appellant asserts that he had sleep problems in service and has continued to have problems since service.  The September 2007 letter from Dr. D.L.M. also suggests that there is a nexus between the appellant's sleep apnea and service.  As there is insufficient competent evidence to make a decision, a VA examination is necessary.

As noted above, the evidence of record includes a September 2007 letter from Dr. D.L.M.  At the May 2011 hearing, the appellant stated that Dr. D.L.M. was his Tricare provider.  Dr. D.L.M. did not provide a rationale for her opinion that the appellant's sleep apnea was related to service.  Thus, records from Dr. D.L.M. may be useful in adjudicating the appeal and should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers, to include Dr. D.L.M., from whom he has received treatment for sleep apnea, and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, if any, to include VA records, not already associated with the claims file.  Associate all obtained records with the claims file.

2.  After completion of the above and any records obtained have been associated with the claims file, schedule the appellant for an appropriate VA examination to determine whether it is at least as likely as not that the appellant has sleep apnea that is related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for sleep apnea.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


